Opinion
Per Curiam.
The statute (Laws 1913, p. 618) provides:
“An appeal to the Supreme Court * * shall be taken by serving and filing the notice of appeal, within sixty days from the entry of the judgment, order or decree appealed from.”
The notice of appeal in this case specifies that the "appellants appeal from the judgment and decree rendered on the 10th of December, 1913, and amended and corrected by the court on the 16th day of March. The original judgment and decree on the 10th of December, of course, cannot be appealed from in May, and the attempt to appeal from the order correcting the same on the 16th is too late. The last day would fall on the 16th of May. The appeal not having been taken until the 18th, it was not filed within the time limited by law.
The appeal is dismissed.
Dismissed.